United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-678
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 9, 2009 appellant filed a timely appeal of the decision of the Office of
Workers’ Compensation Programs dated November 12, 2008 denying his claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on September 28, 2008, as alleged.
FACTUAL HISTORY
On September 28, 2008 appellant, then a 39-year-old mail handler, filed a traumatic
injury claim alleging that on that date he injured his left knee and back while pulling mail from a
stationary truck trailer. On the reverse of the claim form, his supervisor advised that he was seen
at North State Hospital by Dr. Goodwin.
By letter dated October 8, 2008, the Office notified appellant that the evidence was
insufficient to establish his claim as there was no medical evidence containing a diagnosis of any

condition arising from the September 28, 2008 incident. It advised him to explain how the injury
occurred as well as the time it occurred and to provide a medical narrative from his treating
physician containing a diagnosis and a rationalized opinion as to the cause of his condition.
Appellant was given 30 days to provide the requested information.
On October 14, 2008 the Office received a September 29, 2008 authorization for
examination and/or treatment (Form CA-16) and a September 30, 2008 attending physician’s
report (Form CA-20) by a Dr. Goodwin.1 The employing establishment authorized treatment
with Dr. Goodwin at North State Medical Center. In the attending physician’s report,
Dr. Goodwin diagnosed knee pain. Under history of injury, the physician noted that appellant
injured his right knee approximately one month ago when he fell. On September 29, 2008
Dr. Goodwin noted that appellant jarred his back and hit his knees while driving a piece of
equipment. The physician checked “yes” to the question of whether the injury was employment
related. Dr. Goodwin noted that appellant had a history of injury and fall on his right knee in the
prior month.
By decision dated November 12, 2008, the Office found that the September 28, 2008 left
knee incident occurred as alleged. However, appellant’s claim was denied as the medical
evidence did not provide a diagnosis other than knee pain and did not attribute it to the
September 28, 2008 injury. The Office found that in the absence of medical opinion evidence
containing a diagnosis in connection with the workplace exposure, appellant failed to establish
that he sustained an injury on September 28, 2008, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act; that the claim was filed within
the applicable time limitation; that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the

1

No first name was given on the form.

2

5 U.S.C. §§ 8101-8193.

3

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., 60 ECAB ___ (Docket No. 09-60, issued March 17, 2009).

6

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
Appellant alleged that he sustained injury to his back and left knee on September 28,
2008 when he pulled mail from a truck trailer. The Office accepted that the employment
incident occurred as alleged. Appellant sought treatment at North State Medical Center on
September 29, 2008. In a September 30, 2008 CA-20 form, appellant provided a history of
falling on his right knee one month prior and hitting his knees and jarring his back on
September 29, 2008. The medical evidence, however, is deficient as it fails to provide a firm
diagnosis; and provides no narrative opinion on causal relationship between any diagnosed
condition and the employment incident.
Dr. Goodwin noted right knee pain under diagnosis, which is a description of the
symptoms rather than a clear diagnosis of the medical condition.11 The physician reported that
appellant had findings of knee and back pain without providing further explanation. It is well
established that the checking of a box yes, without more by way of medical rationale, is of little
probative value in establishing causal relationship.12 While an opinion on causal relationship
may not require extensive explanation, this is not a case of a clear-cut injury that requires no
explanation.13 Moreover, Dr. Goodwin attributed appellant’s condition to an injury sustained
7

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008); D.G., 59 ECAB ___ (Docket No. 081139, issued September 24, 2008)
8

Y.J., 60 ECAB ___ (Docket No. 08-1167, issued October 7, 2008); A.D., 58 ECAB ___ (Docket No. 06-1183,
issued November 14, 2006).
9

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

10

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
11

The Board notes that the employing establishment issued a Form CA-16. A properly executed Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. Tracey P. Spillane, 54 ECAB 608 (2003); Elaine M.
Kreymborg, 41 ECAB 256, 259 (1989); Pamela A. Harmon, 37 ECAB 263 (1986). The Office did not address the
issue in the November 12, 2008 decision.
12

See D.D., 57 ECAB 734 (2006); Barbara J. Williams, 40 ECAB 649 (1989).

13

The Office has recognized that in certain clear-cut traumatic injuries, such as a fall from a scaffold with a
broken arm, may require only an affirmative statement to establish causal relationship. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d)(2) (June 1995).

3

during the prior month or on September 29, 2008, the following day. The physician’s report
does not explain how the accepted employment-related incident resulted in any diagnosis or
disability for work. There is no medical evidence confirming its origin and its relationship to the
accepted employment incident.
As noted, appellant must submit a narrative medical report from a physician with a
complete factual and medical history which explains how the September 28, 2008 work incident
caused a diagnosed medical condition. The physician’s medical rationale explaining causal
relationship is critical to appellant’s claim. Appellant failed to provided a medical opinion
finding a specific diagnosis and explaining how this condition related to the September 28, 2008
employment incident. He has not met his burden of proof in establishing the claim.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
September 28, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2008 is affirmed.
Issued: November 2, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

